DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/26/2022 following the Final Rejection of 04/26/2022. Claims 1, 6-7 and 14 were amended; claim 2, 8-9 and 19 were cancelled. Claims 1, 3-7, 10-11, 13-18 and 20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of 04/26/2022 has been withdrawn.  
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 04/26/2022 have been withdrawn.  

Reasons for Allowance
Claims 1, 3-7, 10-11, 13-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 14, the claim has been amended to include the subject matter from previous claim 19 which was indicated in the prior office action of 04/26/2022 as being allowable if rewritten in independent form including all of the limitations of the base claim. The reasons for indication of allowable subject matter are provided in the prior office action. 
Claim 1 is deemed allowable as the amendments made substantially include the allowable subject matter which was indicated for claim 19 in the prior office action. No prior art was found which comprised ‘a wind turbine blade with a pair of conducting or semi-conducting elements, wherein the pair of conducting or semi conducting elements form spar caps of the wind turbine blade, and wherein at least one of the spar caps is/includes a heating blade heating element, and a thermally conductive electrical insulation distanced from the first spar cap and the second spar cap.’
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745